Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/24/20, Applicant amended claim 1, canceled no claims, and added new claims 11-20.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3-4, 6, 8-10, 13-14, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 1 and 11 are objected to because of the following informality: each of these claims has two periods (“.), after the seventh and eighth limitations.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 11-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20140095530), hereafter known as Lee.

allocating an allocation of operating system resources of a container database management system (CDBMS) to each generic nest of a pool of generic nests, said allocation including a quota of one or more processors, and a quota of memory (paragraph 0014 container database system containing multiple pluggable databases, paragraph 0023 allocating resources from a container database to database nodes, resources include memory, processor); 
wherein for a particular generic nest of said pool, an amount of operating system resources in the allocation of operating system resources allocated to said particular generic nest differs from an amount of operating system resources in the allocation of operating system resources allocated to at least one other generic nest in said pool (paragraph 0023 allocations of resources unique to each client, node); 
after said allocating, establishing a database session for a particular PDB in the CDBMS (paragraph 0050, 0052), wherein establishing the database session for the particular PDB includes: 	
determining a PDB configuration profile for the particular PDB (paragraph 0052 determine matching dictionary, described as configuration profile in paragraph 0045-0047); 
	based on the PDB configuration profile determined for the particular PDB, determining a matching generic nest from said pool (paragraph 0052 determining matching database dictionary for pdb); 
	assigning said matching generic nest to said particular PDB (paragraph 0052 dictionary assigned to pdb); and 

limiting how much operating system resources may be used by said database session to the respective allocation of operating system resources allocated to said PDB nest (paragraphs 0023, 0051, 0061-0062 resources limited only for session).
With respect to claims 2, 12, Lee teaches wherein said allocation includes a quota of network resources, a quota of storage, a quota of processors, a set of system calls, and a quota of memory (paragraph 0022 shared access to data blocks, paragraph 0023 allocating resources for memory, processor, software components).
With respect to claims 5 and 15, Lee teaches wherein each generic nest of the pool of generic nests is isolated to a set of operating system resources (paragraphs 0061-0062 isolation of a pluggable database in a session from other databases).
With respect to claims 7 and 17, Lee teaches wherein the matching generic nest is configured based on the PDB configuration profile of the particular PDB (paragraph 0052 matching pluggable database has a dictionary configured for it).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-10 under 35 U.S.C. 102 by Yu, Applicant’s amendments overcome Yu’s teachings, in particular the determining a PDB configuration profile, determining a matching nest, assigning said generic nest, and configuring the matching nest are accomplished when establishing a pluggable database session.  Examiner conducted another search of the prior art and found Lee, which he believes teaches the amended claims as shown above.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/20/21